IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


DAVID J. GEORGE, THERESA ANN                : No. 102 WM 2016
THOMAS, CAROL LYNN THOMAS,                  :
NORMAN J. THOMAS, ANNA MARIE                :
RHEINGROVER, ALEX C. GEORGE,                :
CHARLES T. GEORGE AND JAMES H.              :
GEORGE, THE INTESTATE HEIRS OF              :
JOHN J. THOMAS, DECEASED,                   :
                                            :
                    Petitioners             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HONORABLE JOHN D. MCBRIDE, OF               :
THE COURT OF COMMON PLEAS OF                :
BEAVER COUNTY, PENNSYLVANIA,                :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2016, the Application for Leave to File

Original Process and the Petition for Leave to file Supplemental Petition are GRANTED.

The Emergency Petition for Allowance of Appeal in the Nature of a Complaint in

Mandamus is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist

from the caption.